Citation Nr: 1342115	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  08-39 511	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from December 1961 to April 1984.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2007 rating decision, mailed to the Veteran in January 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled to testify at a hearing at the RO on September 14, 2011, before a Veterans Law Judge of the Board (Travel Board hearing).  However, the Veteran did not appear for the hearing and did not provide any explanation for his absence or request to reschedule the hearing.  So the Board deems his hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In February 2012 the Board remanded the claim for further development.

Unfortunately, the Veteran since has died in October 2013, requiring the Board to summarily dismiss his appeal.


FINDING OF FACT

On December 16, 2013, the Board was notified the appellant had died some two months earlier - in October 2013 - so during the pendency of this appeal.


CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the appellant's death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran, including for the purpose of processing this claim to completion.  38 C.F.R. § 20.1106.



ORDER

The appeal is dismissed.




		
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


